 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8   BABETTE BERIONES, an individual,                   Case No.: 19cv301-CAB-NLS
 9                                     Plaintiff,
                                                        ORDER GRANTING IN PART
10   v.                                                 MOTIONS TO DISMISS AND
                                                        REMANDING CASE
11   IMH ASSETS CORP., INDENTURE
     TRUSTEE; DEUTSCHE BANK
12
     NATIONAL TRUST COMPANY,
13   OWNER TRUSTEE; WILMINGTON
     TRUST COMPANY AS TRUSTEE FOR
14
     SECURITIZED TRUST IMPAC CMB;                       [Doc. Nos. 6, 8, 13, 14, 16, 32]
15   IMPAC FUNDING CORPORATION;
     MORTGAGE ELECTRONIC
16
     REGISTRATION SYSTEM, AKA
17   “MERS”; BANK OF AMERICA; JAMES
     LOWELL ANTHONY, LLC;
18
     ANTHONY PETER VASILAS AKA
19   RAYMOND JOSEPH VASILAS; JESSIE
     MENZEL; MTC FINANCIAL INC. dba
20
     TRUSTEE CORP; AND DOES 2 THRU
21   100,
22                                  Defendants.
23
24         Plaintiff Babette Beriones, appearing pro se, filed this action in state court, and
25   Defendant MTC Financial, Inc. (“MTC”) removed it here based on federal question
26   jurisdiction arising out of Plaintiff’s claims under the Truth in Lending Act (“TILA”) and
27   Homeowners Equity Protection Act (“HOEPA”), and the Real Estate Settlement
28   Procedures Act (“RESPA”), 12 U.S.C. § 2605. [Doc. No. 1.] In five separate motions to

                                                    1
                                                                                     19cv301-CAB-NLS
 1   dismiss, each of the defendants now move to dismiss the entire operative first amended
 2   complaint (“FAC”) for failure to state a claim. Plaintiff has opposed the motions,1 and the
 3   Court deems them suitable for submission without oral argument. As discussed below, the
 4   federal claims are dismissed, and this case is remanded to state court.
 5            I.     Legal Standards
 6            The familiar standards on a motion to dismiss apply here. To survive a motion to
 7   dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted
 8   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
 9   662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus,
10   the Court “accept[s] factual allegations in the complaint as true and construe[s] the
11   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
12   & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). On the other hand, the Court is
13   “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556
14   U.S. at 678 (quoting Twombly, 550 U.S. at 555). Nor is the Court “required to accept as
15   true allegations that contradict exhibits attached to the Complaint or matters properly
16   subject to judicial notice, or allegations that are merely conclusory, unwarranted deductions
17   of fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998
18   (9th Cir. 2010). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
19   factual content, and reasonable inferences from that content, must be plausibly suggestive
20   of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
21   Cir. 2009) (quotation marks omitted).
22            II.    Requests for Judicial Notice
23            Four of the five motions to dismiss are accompanied by requests for judicial notice
24   [Doc. Nos. 8-2, 13-2, 14-2, and 16-2]. The requests each seek notice of many of the same
25   documents which generally fall into two categories: (1) property records for real property
26
27
28   1
         Plaintiff’s request for a one-day extension [Doc. No. 32] is GRANTED.

                                                         2
                                                                                      19cv301-CAB-NLS
 1   located at 7505 Solano Street, Carlsbad, California 92009 (the “Property”) including the
 2   Deed of Trust for Plaintiff’s loan, foreclosure related notices and documents, and deeds
 3   reflecting subsequent conveyances of the Property through foreclosure to Defendant James
 4   Lowell Anthony, LLC (“JLA”) and the current owners; and (2) state court filings related
 5   to a 2015 lawsuit filed by Beriones against JLA and others who are not parties here for
 6   wrongful eviction, and to an unlawful detainer action filed by JLA against Plaintiff.
 7   Plaintiff did not oppose these requests and requests judicial notice of some of the same
 8   documents with her opposition briefs. [Doc. No. 28.] Pursuant to Federal Rule of Evidence
 9   201(b), “[t]he court may judicially notice a fact that is not subject to reasonable dispute
10   because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can
11   be accurately and readily determined from sources whose accuracy cannot reasonably be
12   questioned.” Fed. R.Evid. 201. Public property records are the proper subject of judicial
13   notice. See Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866
14   n.1 (9th Cir. 2004); see also Farber v. JPMorgan Chase Bank N.A., No. 12-CV-2367-GPC-
15   BGS, 2014 WL 68380, at *3 (S.D. Cal. Jan. 8, 2014) (“Federal courts routinely take judicial
16   notice of facts contained in publicly recorded documents, including Deeds of Trust,
17   because they are matters of public record, and are not reasonably in dispute.”). Courts may
18   also take judicial notice of relevant court records. See United States ex rel. Robinson
19   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“[W]e ‘may
20   take notice of proceedings in other courts, both within and without the federal judicial
21   system, if those proceedings have a direct relation to matters at issue.’” (citation omitted)).
22   Accordingly, the parties’ requests for judicial notice are granted.
23            III.   Background
24                   A.   The Defendants
25            Plaintiffs’ claims all arise out of a 2004 loan secured by a deed of trust on the
26   Property, and the subsequent foreclosure on the Property. The defendants generally fall
27   into five categories, commensurate with the five separate motions to dismiss that have been
28   filed:

                                                    3
                                                                                     19cv301-CAB-NLS
 1          1. The entities involved in the foreclosure on the Property: Bank of America, N.A.
 2             (“BofA”); Mortgage Electronic Registration Systems, Inc. (“MERS”); and
 3             Deutsche Bank National Trust Co. as Indenture Trustee Under Indenture Relating
 4             to IMH Assets Corp. Collateralized Asset-Back Bonds, Series 2004-4 (“Deutsche
 5             Bank” and together with BofA and MERS, the “Bank Defendants”)2;
 6          2. The foreclosure trustee: MTC Financial Inc. d/b/a Trustee Corps (“MTC” or the
 7             “Foreclosure Trustee”);
 8          3. The entities alleged to be the original lender: IMH Assets Corp. (“IMH”) and
 9             Impac Funding Corporation (“Impac”);
10          4. The entity that purchased the Property from Deutsche Bank after the foreclosure
11             sale: James Lowell Anthony, LLC (“JLA” or the “Purchaser”); and,
12          5. The individuals who purchased the Property from JLA and currently own the
13             Property: Anthony Vasilas and Jessie Menzel (the “Current Owners”).
14                 B.     The Loan
15          On or around March 8, 2004, Plaintiff obtained a loan in the principal amount of
16   $452,000 secured by a Deed of Trust on the Property. [Doc. No. 8-3.] The Deed of Trust
17   identifies Plaintiff as the borrower, Decision One Mortgage Company, LLC as the lender,
18   Diversified Title Insurance Company as the trustee, and MERS as nominee for the lender
19   and the beneficiary. [Id.] On August 13, 2012, MERS assigned the Deed of Trust to
20   Deutsche Bank. [Doc. No. 8-4.]
21                 C.     The Foreclosure
22          A decade after the loan, on April 28, 2014, MTC filed with the San Diego County
23   Recorder a notice of default and election to sell under the Deed of Trust. [Doc. No. 8-6.]
24   On November 14, 2014, MTC filed with the County Recorder a Notice of Trustee’s Sale
25   indicating a sale date of December 16, 2014. [Doc. No. 8-8.] According to the Trustee’s
26
27
     2
      According to Deutsche Bank, it was erroneously identified as “Deutsche Bank National Trust Company,
28   Owner Trustee; Wilmington Trust Company as Trustee for Securitized Trust Impac CMB” in the FAC.

                                                      4
                                                                                         19cv301-CAB-NLS
 1   Deed Upon Sale filed with the County Recorder’s office, the Property was sold to Deutsche
 2   Bank at a public auction on December 16, 2014 for $753,267.51. [Doc. No. 8-9.]
 3                  D.   The Subsequent Conveyances of the Property and Related
 4                       Litigation
 5         On March 26, 2015, Deutsche Bank conveyed the Property by grant deed to JLA.
 6   [Doc. No. 8-10.] On August 6, 2015, JLA filed a complaint for unlawful detainer against
 7   in San Diego County Superior Court against Beriones. [Doc. No. 14-2 at 44-46.] On
 8   August 28, 2015, Beriones filed a state court complaint against JLA and others who are not
 9   parties here. [Id. at 58-79.] Beriones’s complaint asserted causes of action for: (1) lack of
10   standing/wrongful eviction; (2) abuse of legal process; (3) fraud in the concealment; (4)
11   intentional infliction of emotional distress; (5) slander of title; (6) cancellation of
12   instruments; and (7) declaratory relief.     [Id.]   The state court dismissed Beriones’s
13   complaint without leave to amend on December 3, 2015. [Id. at 174-75.] On February 3,
14   2016, JLA conveyed the Property by grant deed to the Current Owners. [Doc. No. 8-11.]
15         Meanwhile, JLA’s unlawful detainer action bounced back and forth between the trial
16   court and the appellate division. The trial court originally entered judgment for JLA. [Id.
17   at 145-46.] The appellate division reversed and remanded, directing the trial court to enter
18   judgment in favor of Beriones. [Id. at 177-79.] On remand the trial court entered a
19   judgment in favor of Beriones for $6,600 in restitution from JLA and the other plaintiffs in
20   the unlawful detainer action. [Id. at 183-85.] The trial court’s February 10, 2017, order
21   also stated:
22         The evidence showed that Deutsche Bank foreclosed on the subject property
           after defendants failed to make several mortgage payments on the property in
23
           2014-2015. Plaintiff [JLA] then bought the property on March 26, 2015 from
24         Deutsche Bank at an on line auction, paying consideration for same to
           Deutsche Bank. Plaintiff then served defendants with a Notice to Quit on July
25
           30, 2015. Defendants [Beriones and a co-defendant] remained in possession
26         of the property. On September 11, 2015 a Writ of Possession of Real Property
           was issued on the subject property, and defendants left the property, pursuant
27
           to the Writ, shortly thereafter.
28

                                                   5
                                                                                   19cv301-CAB-NLS
 1         Defendants’ request that title to the subject property be restored to them is
           respectfully denied. There was insufficient evidence presented at the hearing
 2
           showing defendants possess valid title to, or a valid ownership interest in the
 3         subject property. Plaintiff is the second owner post foreclosure, having
           bought the property from [Deutsche Bank], post-foreclosure, at an on-line
 4
           auction. There was no evidence presented showing Deutsche Bank’s
 5         foreclosure on the property for nonpayment of mortgage payments by
           plaintiffs was improper.
 6
 7   [Id. at 183-85; Doc. No. 28 at 41-43.] Beriones appealed, and the appellate division

 8   affirmed the trial court’s order on May 22, 2018. [Doc. No. 14-2 at 188-94.]
 9                E.     This Lawsuit
10         On December 17, 2018, Plaintiff filed this lawsuit in San Diego County Superior
11   Court, and one week later, she filed the FAC. The FAC asserts ten causes of action against
12   all Defendants: (1) lack of standing/wrongful foreclosure; (2) fraud in the concealment; (3)
13   fraud in the inducement; (4) intentional infliction of emotional distress; (5) slander of title;
14   (6) quiet title; (7) declaratory relief; (8) violation of TILA and HOEPA; (9) violation of
15   RESPA; and (10) rescission. On February 12, 2019, MTC removed the lawsuit to this

16   court on the basis of federal question jurisdiction resulting from the eighth and ninth claims
17   for TILA and RESPA violations. All defendants now move, in five separate motions, to
18   dismiss the FAC in its entirety.
19         IV.    Discussion

20         Defendants removed this case to federal court on the basis of federal question
21   jurisdiction due to the TILA and RESPA claims. There is no diversity jurisdiction because
22   Plaintiff and several Defendants are citizens of California. As discussed below, the federal
23   claims are time-barred. Having dismissed those claims, the Court declines supplemental

24   jurisdiction over the remaining state law claims and remands this case to state court.

25                A.     Violation of TILA and HOEPA
26         TILA was enacted “to assure a meaningful disclosure of credit terms so that the
27   consumer will be able to compare more readily the various credit terms available to him
28   and avoid the uninformed use of credit, and to protect the consumer against inaccurate and

                                                    6
                                                                                     19cv301-CAB-NLS
 1   unfair credit billing and credit card practices.” 15 U.S.C.A. § 1601(a). The Homeowners
 2   Equity Protection Act (“HOEPA”) “is an amendment of TILA, and therefore is governed
 3   by the same remedial scheme and statutes of limitations as TILA.” Hamilton v. Bank of
 4   Blue Valley, 746 F. Supp. 2d 1160, 1179 (E.D. Cal. 2010) (citation omitted). “Any request
 5   for damages under TILA or HOEPA is subject to a one-year statute of limitations (15
 6   U.S.C. § 1640(e)) and a claim for rescission is subject to a three-year statute of limitations
 7   (15 U.S.C. § 1635(f)). A TILA or HOEPA violation occurs at the time the loan documents
 8   are signed.” Casas v. Wells Fargo Bank N.A., No. 5:12-CV-01742-EJD, 2012 WL
 9   5877641, at *4 (N.D. Cal. Nov. 20, 2012) (citing Meyer v. Ameriquest Mortg. Co., 342
10   F.3d 899, 902 (9th Cir. 2003)). With respect to a claim for damages under TILA, “the
11   doctrine of equitable tolling may, in the appropriate circumstances, suspend the limitations
12   period until the borrower discovers or had reasonable opportunity to discover the fraud or
13   nondisclosures that form the basis of the TILA action.” King v. State of Cal., 784 F.2d
14   910, 915 (9th Cir. 1986). “Equitable tolling does not apply to rescission claims under
15   TILA.” In re Brewster, No. 5:13-CV-505-ODW, 2013 WL 4833707, at *2 (C.D. Cal. Sept.
16   9, 2013). “Even if a lender never makes the required disclosures, the ‘right of rescission
17   shall expire three years after the date of consummation of the transaction or upon the sale
18   of the property, whichever comes first.’” Jesinoski v. Countrywide Home Loans, Inc., 135
19   S. Ct. 790, 792 (2015) (citing 15 U.S.C. § 1635(f)).
20         Here, Claim Eight of the FAC appears to seek damages for a TILA violation, and
21   Claim Ten appears to seek rescission as a result of a TILA violation. Plaintiff, however,
22   entered into the loan here in 2004, and did not file this lawsuit until 2018, more than a
23   decade after the statute of limitations expired for either claim. Further, the FAC contains
24   no allegations supporting any tolling of her TILA damages claim, and “[m]ere allegations
25   of TILA violations do not toll the statute . . . .” In re Brewster, 2013 WL 4833707, at *2.
26   In her opposition briefs, Plaintiff offers no facts or argument as to why tolling should apply,
27   and considering the passage of time since foreclosure of the Property (let alone since the
28   loan itself), and Plaintiff’s extensive litigiousness following foreclosure, nothing could

                                                    7
                                                                                    19cv301-CAB-NLS
 1   have prevented Plaintiff from, at some point over the past decade and a half, “comparing
 2   her loan contract and the initial disclosures with TILA’s statutory and regulatory
 3   requirements.” Id. (citing Hubbard v. Fidelity Fed. Bank, 91 F.3d 75, 79 (9th Cir. 1996)).
 4   Accordingly, this claim is time-barred.
 5                B.     Violation of RESPA
 6          “Any claim under RESPA is subject to a one- or three-year statute of limitations,
 7   depending on the violation, running from the occurrence of the alleged violation.” Agraz
 8   v. Golden Empire Mortg., Inc., No. CV 16-7088 PA (ASX), 2016 WL 10931430, at *4
 9   (C.D. Cal. Dec. 9, 2016), aff’d, 707 F. App’x 916 (9th Cir. 2017) (citing 12 U.S.C. § 2614).
10   Plaintiff’s RESPA claim arises out of her original loan transaction and subsequent
11   securitization of the loan. Thus, considering that the foreclosure occurred four years before
12   Plaintiff filed her complaint here, this claim has long-since expired. Further, for the same
13   reasons discussed above with respect to the TILA claims, there are no facts suggesting that
14   any equitable tolling should apply. At a bare minimum, Plaintiff was on notice to
15   investigate any possible RESPA claim upon receipt of the notice of default in 2014.
16   Accordingly, this claim is time-barred as well.
17                C.     Supplemental Jurisdiction
18         Having dismissed Plaintiff’s federal claims, the Court’s “decision of whether to
19   exercise supplemental jurisdiction over the remaining state law claims ‘is purely
20   discretionary.’” Couture v. Wells Fargo Bank, N.A., No. 11-CV-1096-IEG (CAB), 2011
21   WL 3489955, at *4 (S.D. Cal. Aug. 9, 2011) (quoting Carlsbad Tech., Inc. v. HIF Bio, Inc.,
22   556 U.S. 635, 639 (2009)); see also Holt v. First Franklin Fin. Corp., No. C 10-5929 SBA,
23   2011 WL 4595195, *4 (N.D. Cal. Sept. 30, 2011) (“When the federal claims that served as
24   the basis for jurisdiction are eliminated, either through dismissal by the court or by a
25   plaintiff amending his or her complaint, federal courts may decline to assert supplemental
26   jurisdiction over the remaining state law causes of action.”) (citing 28 U.S.C. § 1367(c)(3)).
27         Here, because the Court is dismissing the only federal claims at the outset of the
28   litigation, it is more appropriate to decline supplemental jurisdiction over the state law

                                                   8
                                                                                   19cv301-CAB-NLS
 1   claims than to wade into the plainly state law issues at the heart of this case. See Carnegie-
 2   Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (holding that “when the federal-law
 3   claims have dropped out of the lawsuit in its early stages and only state-law claims remain,
 4   the federal court should decline the exercise of jurisdiction by dismissing the case without
 5   prejudice”); see also Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (“A
 6   district court ‘may decline to exercise supplemental jurisdiction’ if it ‘has dismissed all
 7   claims over which it has original jurisdiction.’”) (quoting 28 U.S.C. § 1367(c)(3)).
 8         V.     Disposition
 9         As discussed above, the motions to dismiss are GRANTED IN PART with respect
10   to Plaintiff’s TILA and RESPA claims because those claims are time-barred. The Eighth
11   and Ninth causes of action in their entirety, and the Tenth cause of action to the extent it is
12   premised on a TILA violation, are DISMISSED WITH PREJUDICE. Because the Court
13   declines to exercise supplemental jurisdiction over the remaining state law claims, this case
14   is REMANDED to state court.
15         It is SO ORDERED.
16   Dated: April 16, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
                                                                                    19cv301-CAB-NLS
